Citation Nr: 0329663	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  96-51 675	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

2.  Entitlement to higher initial evaluations for 
spondylolisthesis, evaluated as 10 percent disabling from 
March 1, 1994, to January 20, 1997, and 20 percent disabling 
from January 21, 1997.

3.  Entitlement to higher initial evaluations for vertigo, 
evaluated as noncompensably disabling from March 1, 1994, to 
June 9, 1999, and 10 percent disabling from June 10, 1999.

4.  Entitlement to higher initial evaluations for asthma, 
evaluated as noncompensably disabling from March 1, 1994, to 
October 6, 1996, and 10 percent disabling from 
October 7, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from February 1972 to February 
1994.  

This matter is before the Board of Veterans' Appeals ( Board) 
on appeal of a June 1994 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) located in Des 
Moines, Iowa.  


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The VCAA and the implementing regulations are 
applicable to the issues on appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record does not reflect that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations pertinent to the rating issues on appeal.  

Moreover, it appears that additional evidential development 
is required in this case.  

First, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  In this case, the 
last VA treatment records contained in the claims file are 
dated in November 2002.  

The Board also notes that the veteran has been in receipt of 
a 10 percent rating for tinnitus, the maximum schedular 
rating allowed, throughout the entire appeal period.  For 
completeness, however, the RO should ensure that the veteran 
has been properly advised of all regulatory clarifications 
that have been made pertinent to tinnitus during this appeal.  
See VAOPGCPREC 2-2003 (2003), 68 Fed. Reg. *(May 22, 2003), 
and revisions to 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002), effective June 13, 2003, published at 68 Fed. Reg. 
25,822-25,823 (May 23, 2003).

With respect to the claim of entitlement to higher initial 
ratings for low back disability, the Board notes that 
effective September 26, 2003, after the case was forwarded to 
the Board, the criteria for evaluating disabilities of the 
spine were revised.  See 68 Fed. Reg. 51,454 (August 27, 
2003).  Consequently, the RO has not had an opportunity to 
consider the veteran's claim in light of the new criteria.  

Additionally, development of the medical evidence is required 
as a result of the changes in the rating criteria, 
particularly since the veteran last underwent examination 
pertinent to his spine in September 2000.  Furthermore, the 
report of the September 2000 VA examination does not provide 
sufficient information for rating the disability under the 
former criteria, particularly with respect to functional 
impairment on repeated use and during flare-ups.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000).  The Board is also of the opinion that further 
development of the record is required to determine the degree 
of severity of any neurological impairment due to the 
service-connected disability.  

Finally, in so far as the veteran has not been afforded a 
comprehensive examination to determine the degree of severity 
of his vertigo or asthma since April 1999 and has alleged 
that the disabilities have increased in severity since then, 
additional VA examinations of these disabilities are 
indicated.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence 
identified but not provided by the 
veteran.  In any event, the RO should 
associate with the claims file any more 
treatment records pertaining to treatment 
or evaluation of the veteran for any of 
the disabilities at issue.  

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

4.  After the above has been 
accomplished, to the extent possible, the 
RO should make arrangements for the 
veteran to be afforded a VA examination 
by a physician with appropriate expertise 
to determine the current degree of 
severity of the veteran's service-
connected low back disability.  The 
claims folders, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back 
disability, and to the extent 
possible distinguished the 
manifestations of the service-
connected disability from those of 
any other disorder present.  Any 
indicated studies, including an X-
ray study and range of motion 
testing in degrees, should be 
performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify 
any excursion of motion accompanied 
by pain.  The examiner should 
identify any objective evidence of 
pain and provide an assessment of 
the degree of severity of any pain.

The examiner should specifically 
address whether there is localized 
tenderness, muscle spasm on extreme 
forward bending; loss of lateral 
spine motion, unilateral, in a 
standing position; listing of the 
whole spine to the opposite side or 
other abnormality of spinal contour; 
positive Goldthwaite's sign; 
abnormal mobility on forced motion, 
and/or guarding.  If guarding or 
muscle spasm is found, the examiner 
should indicate whether it is 
sufficiently severe to result in an 
abnormal gait. 

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

If the lumbosacral spine is 
ankylosed, the examiner should 
identify the angle of ankylosis, 
provide an opinion as to whether it 
is at a favorable or unfavorable 
angle, and indicate whether it 
results in difficulty walking 
because of a limited line of vision, 
restricted opening of the mouth and 
chewing, breathing limited to 
diaphragmatic respiration, 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen, dyspnea or dysphagia, 
atlantoaxial subluxation or 
dislocation, or neurologic symptoms 
due to nerve root stretching.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the disc disease should be 
identified, and the examiner should 
assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome, and in particular should 
assess the frequency and duration of 
any episodes of acute signs and 
symptoms of intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  The 
rationale for all opinions expressed 
should also be provided.

5.  The RO should also make arrangements 
for the veteran to be afforded an 
examination by an examiner with 
appropriate expertise to determine the 
current degree of severity of his 
bronchial asthma.  The claims folders, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

The examination report should include the 
interpreted results of pulmonary function 
testing, specifically the percent of 
predicted Forced Vital Capacity (FVC), 
Forced Expiratory Volume in one second 
(FEV-1) and the ratio of FEV-1 over FVC.

The VA examiner should identify all 
manifestations of and functional 
impairment due to the veteran's bronchial 
asthma.  In addition, he should 
specifically address the following:  1) 
whether the veteran requires inhalational 
or oral bronchodilator therapy, and if 
so, whether such therapy is intermittent 
or daily; 2) the frequency of the 
veteran's visits to a physician, if any, 
for required care of exacerbations; and 
3) whether the veteran requires the use 
of systemic (oral or parenteral) 
corticosteroids.  

Additionally, the examiner must note the 
level of dyspnea between attacks; whether 
the veteran has any associated loss of 
weight or other evidence of impairment of 
health due to asthma; whether the veteran 
receives only temporary relief by 
medication.  

The examiner should also provide an 
opinion concerning the impact of the 
bronchial asthma on the veteran's ability 
to work, to preclude whether it precludes 
more than light manual labor.  

The rationale for all opinions expressed 
should be provided.  

6.  The RO should also make arrangements 
for the veteran to be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
current degree of severity of his 
vertigo.  The claims folders, to include 
a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any indicated testing should 
be conducted.  The examiner is requested 
to identify the existence, frequency, and 
duration of episodes of dizziness and 
staggering/gait disturbances attributable 
to service-connected vertigo.  The 
examiner should also provide an opinion 
concerning the impact of this disabililty 
on the veteran's ability to work.  The 
rationale for all opinions expressed 
should be provided.

7.  Then, the RO should undertake any 
other development it determines to be 
indicated.

8.  After the above has been completed, 
the RO should readjudicate the issues on 
appeal.  The RO should include 
consideration of the former and revised 
criteria pertinent to the evaluation of 
spinal disability to include 
intervertebral disc syndrome, and of the 
former and revised criteria pertinent to 
the evaluation of asthma and vertigo.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded the appropriate period 
of time to respond.  The supplemental 
statement of the case should include 
notice of all pertinent criteria not 
previously provided to the veteran.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

